Citation Nr: 1409629	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling for the period prior to November 20, 2012, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned the Veteran a 30 percent initial rating, effective July 9, 2004.  The Veteran has appealed the assigned initial rating.

The Board previously denied the Veteran's claim for a higher initial rating for PTSD in an August 2010 decision.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 memorandum decision, the Court vacated the Board's decision and remanded the matter on appeal to the Board for further proceedings consistent with its decision.

In October 2012, the Board remanded the appeal for action in accordance with the Court's remand.  In an April 2013 rating action, the Veteran's disability rating for PTSD was increased from 30 percent to 70 percent, effective November 20, 2012. As that award does not represent a total grant of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Board remanded this appeal again in August 2013 for additional development. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes the Appeals Management Center (AMC), in a November 2013 memorandum, has inferred issues of entitlement to service connection for sexual dysfunction, hand tremors, and dizziness as secondary to medication taken for PTSD, but noted those issues are not in their jurisdiction.  In addition, fatigue and drowsiness have also been alleged as resulting from medication.  To date, a rating decision has not been issued on these claims.  Therefore, the Board does not have jurisdiction over these claims and they are REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to November 20, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency
and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

2.  Since November 20, 2012, the Veteran's PTSD has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the period prior to November 20, 2012, the criteria for an initial evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  For the period since November 20, 2012, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for referral for consideration of extraschedular rating for PTSD have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the file records of the Veteran's VA outpatient treatment, dated since 2003.  He was also afforded numerous VA examinations, the most recent of which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on clinical evaluations and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, VA obtained clarifying medical opinions regarding the potential side-effects from the Veteran's psychiatric medications.  The Veteran has not reported that his PTSD disability has worsened since the date of the most recent examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO associated ongoing VA treatment notes and obtained VA medical opinions regarding the side effects of the Veteran's PTSD medication.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, staged ratings have already been awarded, with a 30 percent disability rating for PTSD assigned for the period prior to November 20, 2012, and a 70 percent disability rating thereafter. 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial disability rating greater than 30 percent for PTSD, due to medication increases, flashbacks, and nightmares.  He has not argued that a rating higher than 70 percent is warranted from November 2012.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Prior to November 20, 2012

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  The Board notes that the Veteran was seen in June 2004 for VA psychiatric treatment, at which time he was complaining of nightmares, flashbacks, sleeping difficulty and anxiety.  He reported that he was dreaming about war and dead people, and that he did not feel like not doing anything.  The VA physician described the Veteran as alert, tense and cooperative.  The Veteran was further described as having normal speech and a mildly depressed mood.  He was oriented to person, time and place.  The Veteran denied homicidal and suicidal ideations, hallucinations, and delusions.  The Veteran was assigned a GAF score of 60. 

The Veteran was again seen in September 2004, at which time he continued to complain of nightmares, sleeping problems and anxiety.  The Veteran reported being less moody, though he felt agitated and depressed with crying spells if he took certain medications together or discontinued other medications.  He was described as alert, tense and cooperative, with normal, coherent and relevant speech. His mood was neutral and he was oriented to person, time and place.  He denied suicidal and homicidal ideations, hallucinations, and delusions.  He was assigned a GAF score of 70. 

In March 2005, the Veteran reported nightmares, flashbacks, depression, and sleep difficulties.  He reported that his nightmares were so bad that his wife had to wake him up because he was making noise, moving around and soaking wet.  The Veteran's mood was described as angry.  He was assigned a GAF score of 61.  In an April 2005 statement, the Veteran reported that he had been very despondent, nervous, short tempered, and moody.  Nevertheless, VA treatment notes dated from June 2005 to August 2005 note the Veteran's participation in activities such as gardening, golf, and shopping.  The Veteran was seen in November 2005 and March 2006 with similar complaints and was similarly described as above.  In March 2006, he was also having some problems with mood as he had run out of his medication.  However, his depression was described as better.  He was assigned a GAF score of 55 during the November 2005 and March 2006 appointments.  In April 2006, the Veteran reported occasional nightmares and problems adjusting to the retirement community, but was noted to be "actually...doing pretty well."  In June 2006, he was experiencing sadness related to the death of his sister, as well as irritability; however, it was again noted that his depression was better and that the frequency and intensity of his nightmares had decreased.  

The Veteran underwent a VA examination in June 2006.  The Veteran reported that he had been married to his wife for 56 years, though they did not have any children.  He reported that his parents and his sisters were now deceased and that he felt alone.  He reported a good relationship with his wife, though he reported that he yells at her when he becomes short-tempered, nervous or moody.  He also reported that his wife wakes him up in the middle of the night from nightmares with World War II themes, and that he has yelled and struck out at his wife when she has woke him up in the past.  He reported that since September 11, 2001, his memories and thoughts of World War II have been more prominent.  The Veteran further reported that he and his wife attend church regularly, and that he is part of a weekly card game with other members of his residential community.  The Veteran also reported that he had not worked since 1983 when he retired after working for a steel company for 27 years.  He reported getting along well with his supervisors and peers at that time.  The Veteran reported he has never been hospitalized for psychiatric reasons. 

Upon examination, the VA examiner noted that the Veteran was neat and clean in appearance and was dressed casually.  He was cooperative and forthcoming during the interview process.  The Veteran was noted as speaking clearly and in a goal-directed manner.  The Veteran reported depression and anxiety, but he was oriented to person, time, place and situation.  The Veteran's gross memory appeared to be intact, and he denied suicidal or homicidal ideations.  The Veteran's thought process was free of obsessions, compulsions, delusions or hallucinations, and there was no overt evidence of a thought disorder.  The Veteran's judgment and insight were fair, and he could manage his own activities of daily living and finances.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  The VA examiner concluded that it appeared that the Veteran's PTSD did not significantly impact his occupational functioning, but that it had a moderate impact on his social functioning and that in the last few years had caused him considerable inner turmoil and anxiety, affecting his social and family life. 

The Veteran reported an increase in nightmares and sleeping difficulty in January 2007.  At that time, however, he was described as having stable symptomatology.  The VA physician noted that the Veteran did not have any evidence of impairment of thought process or communication.  In July 2007, the Veteran reported nightmares on a regular basis which involved hand-to-hand combat.  He reported that he felt pretty good, although he had occasional memory problems.  The Veteran was shown to have no impairment of thought process or communication and was described as having stable symptomatology. 

The Veteran underwent a VA examination in August 2007.  The Veteran reported that he has not had any hospitalizations for psychiatric problems.  He further reported that he has been married for 57 years and described the marriage as "great."  He reported that he had no children, however, and expressed concern that he does not have any close family or friends that would take care of him if his wife dies first.  He stated that all of his extended family and friends have died.  He noted that he had 4-5 friends with whom he was close, but all of them have died.  The Veteran noted that he played on several baseball teams, played card games with friends, and travelled with his wife for leisure activities.  The Veteran was noted as having no history of suicide attempts, violence or assaultiveness. 

On examination, the Veteran was shown to be clean, neatly groomed and appropriately dressed.  His speech was clear and his attitude was cooperative, friendly and relaxed.  His affect was normal, though his mood was anxious, 
agitated and elated.  The Veteran was oriented to person, time and place, with an unremarkable thought process and thought content.  The Veteran did not have any delusions, inappropriate behavior, panic attacks, obsessive or ritualistic behaviors, or homicidal or suicidal ideations.  His impulse control was noted as being good without episodes of violence.  The Veteran was noted as being able to handle his daily activities of living and that he could maintain his personal hygiene.  He had normal remote, recent, and immediate memory.  The Veteran also reported that he had trouble getting to sleep and that he worries about the Iraq War.  He avoids listening to news of the war.  The Veteran was diagnosed with PTSD and a depressive disorder, not otherwise specified.  A GAF score of 50 was assigned. 

The VA examiner noted that the Veteran reported frequent irritability and outbursts of anger when around his wife, and reported that she was understanding and accepting of this.  He also reported a curtailing of his social life because he hides his angry outbursts from others.  The VA examiner noted that the Veteran was controlling his PTSD symptomatology with continuous medication.  The examiner noted that while PTSD symptoms resulted in deficiencies in family relations and mood, they did not result in deficiencies in judgment, thinking or work.

The Veteran continued to receive VA mental health treatment and is similarly described in those treatment records as above.  The Veteran's affect was described as slightly constricted but congruent in January 2008, and he was able to use humor.  He expressed concern over his elderly friends and relations, and discussed the death of a friend.  He was also noted to be involved in caregiving for many people, as he continued to drive and ambulate without problems.  The stress of caregiving had worsened his nightmares, but the Veteran was still noted to be stable and in adequate control.  His affect was less constricted and congruent in April 2008.  At that time, his sleep was good.  In August 2008, the Veteran was again described as having no impairment of thought process or communication.  The Veteran described himself as a "mingler," and stated that he would go to parties and make friends, but doubted that if his wife outlived him she would do the same thing.  The Veteran's symptoms are noted as being stable.  The Veteran was assigned a GAF score of 52 in August 2008.  In November 2009, the Veteran was in good spirits and stable.

Thereafter, VA treatment notes dated to November 2012 show that the Veteran enjoyed fixing clocks and continued to play cards regularly.  He also continued to drive, and was required to take a driver's test in order to drive from the retirement center.  His mood was routinely noted to be "ok," and his affect was generally full.  Mental status examination was otherwise normal.  More specifically, in May 2011, the Veteran stated that he sometimes goes for days without talking to his wife, but that he had a neighbor who he was beginning to see on a regular basis.  In August 2011, the Veteran had a "down day" and reported that he had medical needs that he was not attending to.  His lack of motivation and anhedonia were discussed.  In September 2011, the Veteran reported problems with his knee and his fear that "his golfing time is over."  In March 2012, it was noted that his wife was having some medical problems and some friends in his community had passed that week.  Due to the extra stress, the Veteran had not been able to keep up with the laundry and housework.  An annual suicide risk screening performed that month noted protective factors that included reasons for living, coping and problems solving skills, and a good support system.  In July 2012, the Veteran was feeling well.  It was noted that he continued to care for his wife.  In August 2012, he was also noted to be in fair spirits and calm, and during an October 2012 primary care visit, the Veteran reported feeling well.

Based on the foregoing evidence, the Board finds that the Veteran's PTSD is appropriately rated as 30 percent disabling for the period prior to November 20, 2012.  While the Veteran's affect was slightly constricted in January 2008, a flat affect has not been noted during the course of the appeal period.  Additionally, 
the Veteran is not shown to have any impairment of his thought process, communication or judgment throughout the appeal period.  The Veteran's 
speech is consistently described as coherent, normal and clear.  The evidence 
of record also demonstrates that the Veteran abstract thinking is not impaired.  Furthermore, the Veteran is specifically noted in the August 2007 VA examination as not having any panic attacks, nor does he report any panic attacks throughout the appeal period.  Also, his insight and judgment are consistently described as at least fair.  

In addition, the Veteran is able to establish and maintain effective relationships.  The Board notes that the Veteran has been married for over 60 years, and describes the marriage as great.  While the Veteran reported a curtailing of social activities, he is shown throughout the appeal period to attend church regularly, play cards, and even described himself as a "mingler," who would go to parties and make new friends.  In May 2011, he reported that he had begun to regularly see a neighbor 
and felt that he could talk to that neighbor.  Moreover, the record shows frequent references to friends.  While the Veteran has reported irritability and anger expressed to his wife, there is no indication of any periods of violence, and his impulse control has not been reported as impaired.  In this regard, on the 2007 VA examination, the Veteran reported that his wife was supportive, and realized that when he is nasty, it is not personal.  He further reported that she will try to help him get out of his bad mood. The record also notes the Veteran to have a good support system, and shows that the Veteran acted as a caregiver for not only his wife, but others in his community.  Thus, the evidence does not reflect that the Veteran has difficulty in establishing and maintaining effective work and social relationships throughout the appeal period. 

The Board also notes that the GAF scores during the relevant appeal period have ranged from 50 to 70.  GAF scores of 51 to 70 are reflective of moderate to mild symptoms.  While the Veteran was assigned a GAF score of 50 during the 2007 VA examination, the symptoms described are consistent with the 30 percent evaluation assigned and the GAF score, in and of itself, does not warrant a higher evaluation.  Moreover, the Veteran was subsequently assigned a GAF score of 52 in August 2008. 

The Board notes that in the January 2012 Memorandum Decision, the Court stated that the Veteran cited to "a June 2006 VA examination and VA treatment records that the Board failed to discuss," which showed that he had problems with mood and motivation.  The Court further noted that a "review of the Board decision does not show that these records were considered by the Board."  Notwithstanding the fact that the prior August 2010 Board decision contains a two paragraph discussion of the June 2006 VA examination, and further, specifically references a June 2006 VA treatment note (see pages 8-9 of August 2010 Board decision), the Board has considered again the evidence of record, including the June 2006 VA examination report and June 2006 treatment note.  After reconsideration of this evidence, the Board finds that, even considering the Veteran's reports of disturbances in mood and motivation, and all other symptoms noted in those documents, a rating in excess of 30 percent is not warranted prior to November 20, 2012.  

The evidence shows that during that period, in spite of his depressed mood and lack of motivation, he was generally productive and reliable.  In this regard, he routinely attended to his own medical needs; cared for his ailing wife; acted as a caregiver for others in his retirement community; performed housework, including laundry; actively maintained his driving privileges; engaged in hobbies such as playing cards, fixing clocks, and playing golf; and, fostered new relationships, including one with a neighbor.  Moreover, he was consistently noted to be kempt, well-groomed, and/or well-dressed.  Thus, the evidence shows that, even considering disturbances in mood and motivation, the Veteran took care of himself, his wife, and others, and engaged in social activities, and his PTSD during the period prior to November 20, 2012, was productive of, at worst, mild to moderate impact on the Veteran's overall functioning. 

The Board also observes that in the January 2012 Memorandum Decision, the Court instructed the Board to consider the Veteran's argument that his depressive disorder is linked to his PTSD.  Inasmuch as it was noted in the discussion of the August 2010 Board decision pertaining to GAF scores that the 2007 VA examiner suggested that the Veteran's depressive disorder is separate from his PTSD, the Board points out that the Veteran's depressive symptoms were discussed and considered as part of his overall PTSD disability by the Board in that prior decision.  The Board further notes that the Court, in its Memorandum Decision, affirmed the Board's analysis and conclusion pertaining to GAF scores.  In any event, the November 2012 VA examiner noted most of his depressive symptoms were related to PTSD, and the Board has considered all of his psychiatric symptoms in evaluating his PTSD.  

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the credible symptoms reported in VA examination reports, and those symptoms supported by lay statements of record from the Veteran's wife, along with the objective findings on VA examination and during VA treatment, reflect no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  For the period prior to November 20, 2012, the Veteran's PTSD was primarily manifested by symptoms such as anxiety and depression; occasional memory loss; nightmares, intrusive thoughts and flashbacks; sleep impairment; irritability; and some disturbances in mood or motivation.  It was not manifested by a flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks; impaired judgment, thought process or communication; or, a difficulty in establishing and maintaining effective work and social relationships.  In addition, while the 2007 examiner noted the Veteran had impairment in family relations due to angry outbursts at his wife and in mood due to treatment for depressive disorder, his judgment, thinking, and work were not impaired.  Moreover, as discussed, while some disturbances to mood and motivation were noted, the Veteran was generally reliable and productive during the relevant period in spite of those symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (although symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of occupational and social impairment).

The Veteran's disability picture prior to November 20, 2012 more closely approximates the criteria for a 30 percent rating than that of a 50 percent or higher rating.  The Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his PTSD.  In sum, occupational and social impairment with reduced reliability and productivity has not been shown, nor has the Veteran shown deficiencies in most areas such as work, family relations, judgment, thinking or mood; total occupational and social impairment is also not shown.  Accordingly, a rating in excess of 30 percent for the period prior to November 20, 2012 is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411; see Fenderson, supra.

Since November 20, 2012

In order to warrant a disability rating in excess of 70 percent for the period from November 20, 2012, the evidence has to show that the Veteran's PTSD is productive of total social and occupational impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, notwithstanding the fact that the record during the relevant period does not show any of the symptoms listed above to warrant a higher 100 percent schedular rating, the record also does not show that the effect of the Veteran's other PTSD symptoms, including symptoms of diagnosed depression, result in total social or occupational impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the record does not support a finding of total occupational impairment due to PTSD.  While the Veteran is retired and has not worked at any point during the relevant period on appeal, he reported during his November 2012 VA examination that he did not have any behavioral problems at work when he was employed.  Moreover, he has denied any cognitive problems (though he did report difficulty understanding complex commands), and has not otherwise indicated that his PTSD symptoms have interfered with his occupational functioning.  Nor has any VA examiner opined as such.  In this regard, the November 2012 found that the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated that total social and occupational impairment was not shown. 

The Board acknowledges the Veteran's reports of increasing social isolation, and that his irritability impacts his social functioning.  However, at the time of the November 2012 VA examination on which the current 70 percent rating is assigned, and during the period since, the Veteran had maintained a good relationship with his wife of over 60 years.  Additionally, he has reported that he and his wife have a couple with whom they are social, and that he and his wife go out to lunch or dinner once a week.  The Veteran also referenced friends with whom he played cards or who lived in a neighborhood where he used to live, but had since died.  In this regard, the evidence supports that the Veteran's increasing social isolation is primarily the result of death of family members and friends or physical problems, and not from PTSD symptomatology, including depression.  The Board further acknowledges the Veteran's report during the November 2012 VA examination 
that he has a niece and nephew with whom he is not on speaking terms.  Notwithstanding the fact that there is no indication that any problems in that relationship are due to the Veteran's PTSD, the record also shows that in addition to his relationship with his wife, he has maintained a "good relationship" with his treating therapist, as noted in a February 2013 treatment note, and participates in social activities with his wife and another couple.  The Board also finds probative the fact that the Veteran was noted at that time to be pleasant and cooperative, and reported that he was "too busy" to get angry or be irritable, evidencing that he is not totally impaired.

Thus, as the evidence does not more nearly approximate PTSD productive of total social and occupational impairment, a higher 100 percent disability rating is not warranted.


Other Considerations

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board notes that the Court has remanded the claim on appeal for extraschedular consideration based on reported side effects of medication, to include drowsiness, sexual dysfunction, fatigue, dizziness, and a hand tremor, as reported on the August 2007 VA examination.  However, the Board notes those symptoms were reported in the History section of the examination, suggesting the Veteran reported the symptoms.  There is no indication in the report that any such symptoms were objectively shown on examination.  The Board notes that a VA neurologist in November 2012 opined that while the medication the Veteran takes can cause erectile dysfunction, drowsiness and faintness, the Veteran also suffers from medical problems including diabetes which usually causes impotence, heart disease and pulmonary disease, which can cause fatigue, dizziness and faintness, and many other problems which can cause hand tremors.  The examiner noted that to attribute his symptoms to the medication for PTSD alone is difficult.  Similarly, the May 2013 VA examiner noted it was less likely as not that erectile dysfunction is related to the medication he takes for PTSD as the onset of erectile dysfunction was prior to his taking medication for PTSD.  The examiner noted the Veteran reported being tired and drowsy since 2000, prior to treatment for PTSD and the fatigue has remained the same after such medication was started.  The examiner concluded that the medications taken for PTSD are less likely as not the causative factor for the fatigue and drowsiness.  The examiner further noted the Veteran does not have hand tremors or any other tremors.  

Conversely, the September 2013 VA examiner concluded the symptoms of drowsiness, fatigue, sexual dysfunction, dizziness and hand tremors as reported during the August 2007 VA examination were at least as likely as not the side effect of his medication.  The examiner briefly noted the Veteran had other medication problems that could contribute to these symptoms but stated that the psychiatric medications are also well known to cause the side effects.  This examiner did not address the presence of the symptoms prior to treatment for PTSD as the May 2012 examiner did.  As such, this opinion is of less probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  In any event, the September 2013 examiner also noted there was no tremor shown on examination.  

Based on the evidence of record, the Board finds that extraschedular referral is not warranted.   Despite the reports during the August 2007 examination of symptoms attributed to his PTSD medication by that examiner and a subsequent September 2013 VA examiner's opinion, the Veteran's reports of drowsiness, dizziness, and fatigue symptoms are generally not credible, as they are internally inconsistent.  For example, while the Veteran appears to have reported these symptom during the August 2007 VA examination, he consistently and affirmatively denied dizziness and fatigue when prompted, and did not otherwise report drowsiness during VA treatment from 2003 to 2013.  Furthermore, with the exception of reports of "feeling tired" during VA treatment from October 2005 to June 2006, the Veteran affirmatively denied side effects from his medication.  To the extent that the Veteran reported feeling tired from October 2005 to June 2006 as a side effect of his medication, the Board finds that his currently-assigned ratings for PTSD contemplate some degree of fatigue or tiredness resulting from sleep impairment caused by PTSD.  Similarly, despite his statements to VA examiners regarding the existence of hand tremors, the Veteran has not reported, nor has he been objectively observed to have, any tremors during VA treatment from 2003 to 2013.  Nor has he been diagnosed with any tremor disability.  

The Veteran's reports or lack of reported symptoms during his ongoing VA appointments for purposes of treatment, are afforded more probative value than 
his statements made in conjunction with his claim for benefits and during VA examinations. As such, the Board finds the Veteran's reports of dizziness, fatigue, drowsiness, and tremors made in conjunction with his claim for benefits to lack credibility.  

In any event, even accepting for the sake of argument that the Veteran has these claimed symptoms and all are related to the medication he takes for PTSD, such symptoms have not been shown to result in marked interference with employment or result in frequent hospitalizations.  The Veteran has been retired for years, and the record does not reflect any hospitalizations for the claimed symptoms.  Indeed, for most of the reported symptoms (other than erectile dysfunction), he has frequently denied their presence and has not been objectively shown to suffer from a hand tremor.  Thus, referral for extraschedular consideration is not warranted.  The Board finds the evaluations assigned adequately address the level of disability during the course of the claim.   

The Board acknowledges that the Court, in addressing the extraschedular argument concerning the above-mentioned symptoms, also stated that the Board "may also need to address whether additional schedular ratings are necessary to fully compensate all of the appellant's symptoms."  The Board notes that such argument was not raised by the Veteran before the Court, and claims for secondary service connection have not been adjudicated by the RO.  Accordingly, as noted in the Introduction, such matters must be referred to the RO for adjudication in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).  
As a final matter, the Board acknowledges that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447 (2009).  In this case, however, the Veteran has not alleged that he is unable to work due to his service-connected PTSD.  On the contrary, available evidence shows that the Veteran retired over 25 years ago and he has not reported that his PTSD symptoms interfere with his ability to obtain or maintain gainful employment.  As the Veteran does not allege, and the evidence does not indicate, that he is unemployable on account of his service-connected PTSD, the Board finds that a claim for a TDIU has not been raised by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 30 percent for PTSD for the period prior to November 20, 2012, is denied.

A disability rating in excess of 70 percent for PTSD for the period since November 20, 2012, is denied.

Referral for consideration of an increased rating for PTSD on an extraschedular basis is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


